DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-2-2022. Claim 2 canceled.
Examiner ’S Comment
3.	Examiner notices applicant’s remark filed on 2-2-2022 on page 10-11 regarding Rejections Under 35 U.S.C. 112b, where applicant’s response describes claims 2, 9, 11, 15 and 22 being defined in paragraph 39 of the applicant’s specification.

4.	Examiner reads, in claims 11, 15 and 22, at step 300, a first change is measured in an electrical capacitance of a first sleeve disposed inside of a stem of an earpiece.  Because the sleeve is curved, and has sufficient conductivity, electrical energy may be stored between curved portions of the ribbon that form the sleeve.  The ability of the first sleeve to stored electrical energy is called electrical “capacitance”, which is a quantitative value that can be measured.  When a change in the electric field in or near the sleeve takes place, a possible that a change in the temperature of the sleeve can change the electrical resistivity of the sleeve, thereby also changing the capacitance of the sleeve.  See specification [39].
	
5.	The capacitance as used in claims 1, 3-22 is read as “capacitance” as defined in paragraph 39.

	Allowable Subject Matter
5.	Claims 1, 3-22 allow.
6.	The following is an examiner’s statement of reason for allowance:
	
 Sakane 2021/0067859 as modified by Mohammadi 2019/0297408 fails to disclose the new claimed limitation as recited in claim 1.
 “an earpiece comprising: an earbud comprising: a processor in communication with the firmware, the sleeve, and the plurality of partially curved sleeves, the processor 

Sakane 2021/0067859 as modified by Mohammadi 2019/0297408 fails to disclose the claimed limitation as recited in claim 15.
 a method of activating an earpiece, the method comprising: measuring a first change in electrical capacitance of a first sleeve disposed inside of a stem, wherein the electrical capacitance of the first sleeve is established between curved portions of the first sleeve; measuring a plurality of changes in electrical capacitance of a corresponding plurality of curved partial sleeves partially wrapped inside of a housing attached to the stem; activating the earpiece when the following conditions are satisfied: the first change in electrical capacitance exceeds a first threshold; and a preselected number of the corresponding plurality of curved partial sleeves have changes in electrical capacitance that exceed corresponding individual thresholds set for each of the corresponding plurality of curved partial sleeves.

Sakane 2021/0067859 as modified by Mohammadi 2019/0297408 fails to disclose the claimed limitation as recited in claim 22. 
	 a system comprising circuitry configured to: measure a first change in electrical capacitance of a first sleeve disposed inside a stem of an earpiece, wherein the electrical capacitance of the first sleeve is established between curved portions of the first sleeve; measure a plurality of changes in electrical capacitance of corresponding ones of a plurality of curved partial sleeves that are adjacent an inner surface of a wall of a housing of the 
	
7.	Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be dearly labeled "Comments on Statement of
Reasons for Allowance."
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653